IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES D. SCHNELLER,                        : No. 686 MAL 2019
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
ELIZABETH CAVANAUGH-KERR,                  :
MARJORIE ZITOMER,                          :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of April, 2020, the Petition for Allowance of Appeal is

DENIED.